Case: 2:19-cv-04885-MHW-CMV Doc #: 16 Filed: 06/11/20 Page: 1 of 18 PAGEID #: 1220




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


  CHAD R. DITTOE,

                         Plaintiff,

          v.                                         Civil Action 2:19-cv-4885
                                                     Judge Michael H. Watson
                                                     Magistrate Judge Chelsey M. Vascura
  COMMISSIONER OF SOCIAL
  SECURITY,

                         Defendant.




                              REPORT AND RECOMMENDATION

        Plaintiff, Chad R. Dittoe (“Plaintiff”), brings this action under 42 U.S.C. § 405(g) for

 review of a final decision of the Commissioner of Social Security (“Commissioner”) denying his

 application for a period of disability, disability insurance benefits, and supplemental security

 income. This matter is before the undersigned for a Report and Recommendation on Plaintiff’s

 Statement of Errors (ECF No. 13), the Commissioner’s Memorandum in Opposition (ECF No.

 15), and the administrative record (ECF No. 9). For the reasons that follow, it is

 RECOMMENDED that Plaintiff’s Statement of Errors be OVERRULED and that the

 Commissioner’s decision be AFFIRMED.

                                I.      PROCEDURAL HISTORY

        Plaintiff protectively filed his application under Title XVI of the Social Security Act (the

 “Act”) for supplemental security income on April 21, 2014. Plaintiff filed his application under

 Title II of the Act for a period of disability and disability insurance benefits soon thereafter, on

 June 9, 2014. In both applications, Plaintiff alleged a disability onset of January 1, 2013.
Case: 2:19-cv-04885-MHW-CMV Doc #: 16 Filed: 06/11/20 Page: 2 of 18 PAGEID #: 1221




 Plaintiff’s applications were denied initially on August 8, 2014, and upon reconsideration on

 January 19, 2015. Plaintiff sought a hearing before an administrative law judge. Administrative

 Law Judge Jeanine Lesperance (the “ALJ”) first held a hearing on December 1, 2016. (See id. at

 122.) On February 27, 2017, the ALJ issued a decision finding that Plaintiff was not disabled

 within the meaning of the Act. (Id. at 102–21.) On January 8, 2018, the Appeals Council denied

 Plaintiff’s request for review and adopted the ALJ’s decision. (Id. at 1–3.) Plaintiff thereafter

 timely commenced a civil action in this Court, Dittoe v. Commissioner of Social Security, Case

 No. 2:18-cv-202. On a joint motion of the parties, this Court remanded Plaintiff’s claim to the

 Appeals Council on October 16, 2018. (Case No. 2:18-cv-202, ECF No. 16.)

          A second administrative hearing was held on June 4, 2019, at which Plaintiff, represented

 by counsel, appeared and testified. (See R. at 695.) Vocational expert Charlotta J. Ewers (the

 “VE”) also appeared and testified at the hearing. (Id.) On July 9, 2019, the ALJ issued a

 decision, again finding that Plaintiff was not disabled within the meaning of the Act. (Id. at 692–

 719.) The Appeals Council again denied Plaintiff’s request for review and adopted the ALJ’s

 decision as the Commissioner’s final decision. (Comm’r’s Mem. in Opp’n at 2, ECF No. 15.)

 Plaintiff then timely commenced the instant action. (ECF No. 1.)

          Although at times unclear, the undersigned interprets Plaintiff’s Statement of Errors as

 advancing three contentions of error. (Pl.’s Statement of Errors, ECF No. 13.) Namely, Plaintiff

 asserts that the ALJ committed reversible error when she: (1) improperly classified Plaintiff’s

 past relevant work; (2) assessed a residual functional capacity (“RFC”) that is not supported by

 substantial evidence; and (3) failed to properly evaluate whether Plaintiff met or equaled Listing

 11.07.




                                                   2
Case: 2:19-cv-04885-MHW-CMV Doc #: 16 Filed: 06/11/20 Page: 3 of 18 PAGEID #: 1222




                          II.     THE ADMINISTRATIVE DECISION

          On July 9, 2019, the ALJ issued a decision finding that Plaintiff was not disabled within

 the meaning of the Social Security Act. (R. at 692–719.) The ALJ first found that Plaintiff

 meets the insured status requirements through December 31, 2017. (Id. at 697.) At step one of

 the sequential evaluation process,1 the ALJ found that Plaintiff had not engaged in substantially

 gainful activity since January 1, 2013, the alleged onset date of Plaintiff’s disability. (Id.) At

 step two, the ALJ found that Plaintiff had the following severe impairments: cerebral palsy with

 contracture of the right hand and arm; degenerative disc disease of the thoracic and lumbar spine;

 degenerative joint disease of the left knee; degenerative joint disease of the left shoulder; and

 obesity. (Id. at 698.) At step three, the ALJ found that Plaintiff did not have an impairment or

 combination of impairments that met or medically equaled one of the listed impairments

 described in 20 C.F.R. Part 404, Subpart P, Appendix 1. (Id. at 699–700.)




 1
  Social Security Regulations require ALJs to resolve a disability claim through a five-step
 sequential evaluation of the evidence. See 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4).
 Although a dispositive finding at any step terminates the ALJ’s review, see Colvin v. Barnhart,
 475 F.3d 727, 730 (6th Cir. 2007), if fully considered, the sequential review considers and
 answers five questions:

     1.      Is the claimant engaged in substantial gainful activity?
     2.      Does the claimant suffer from one or more severe impairments?
     3.      Do the claimant’s severe impairments, alone or in combination, meet or equal the
             criteria of an impairment set forth in the Commissioner’s Listing of Impairments, 20
             C.F.R. Subpart P, Appendix 1?
     4.      Considering the claimant’s residual functional capacity, can the claimant perform his
             or her past relevant work?
     5.      Considering the claimant’s age, education, past work experience, and residual
             functional capacity, can the claimant perform other work available in the national
             economy?

 See 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4); see also Henley v. Astrue, 573 F.3d 263, 264
 (6th Cir. 2009); Foster v. Halter, 279 F.3d 348, 354 (6th Cir. 2001).


                                                   3
Case: 2:19-cv-04885-MHW-CMV Doc #: 16 Filed: 06/11/20 Page: 4 of 18 PAGEID #: 1223




        At step four, the ALJ considered the evidence of record including Plaintiff’s testimony at

 the 2016 hearing and again at the 2019 hearing, treatment notes and other medical records, and

 the opinions of various medical and other sources. (Id. at 701–10.) The ALJ went on to assess

 Plaintiff’s RFC as follows:

        After careful consideration of the entire record, I find that the claimant has the
        residual functional capacity to perform light work as defined in 20 C.F.R.
        404.1567(b) and 416.967(b)[2] except he can lift and/or carry twenty pounds
        occasionally, ten pounds frequently, and can lift a box of copy paper up to sixty
        pounds up to twice per week, using primarily the left arm with the right as support;
        he cannot handle, finger, or feel with the right hand alone; he can occasionally push
        and pull with the right upper extremity, reach overhead with the bilateral upper
        extremities, climb ramps and stairs, stoop, and balance[*]; he can frequently kneel
        and crouch; and he can never crawl, climb ladders, ropes, or scaffolds, or work at
        unprotected heights.

        [*] “Balancing” is intended only as defined in the Selected Characteristics of
        Occupations and not intended to limit the type of basic equilibrium required to stand
        or walk on surfaces that are not narrow, slippery or erratically moving, or as needed
        to “perform gymnastic feats.” It is apparent that the [VE] understood this as “light”
        jobs that typically require 6/8 hours of standing and walking were provided as
        consistent with this [RFC].

 (Id. at 700–01.) Further, the ALJ found that Plaintiff was capable of performing his past relevant

 work as an Office Clerk. (Id. at 710.) At step five of the sequential process, relying on the VE’s

 testimony, the ALJ alternatively found3 that other jobs exist in significant numbers in the


 2
   “Light work involves lifting no more than 20 pounds at a time with frequent lifting or carrying
 of objects weighing up to 10 pounds. Even though the weight lifted may be very little, a job is in
 this category when it requires a good deal of walking or standing, or when it involves sitting
 most of the time with some pushing and pulling of arm or leg controls. To be considered capable
 of performing a full or wide range of light work, you must have the ability to do substantially all
 of these activities. If someone can do light work, we determine that he or she can also do
 sedentary work, unless there are additional limiting factors such as loss of fine dexterity or
 inability to sit for long periods of time.” 20 C.F.R. §§ 404.1567(b), 416.967(b).
 3
  The ALJ could have concluded her analysis after finding at step four that Plaintiff was capable
 of performing his past relevant work. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). Nonetheless,
 she went on to find that Plaintiff can perform other work available in the national economy.
 Either finding would warrant a determination that Plaintiff is not disabled under the Act. 20
 C.F.R. §§ 404.1520(a)(4)(iv)-(v), 416.920(a)(4)(iv)-(v).
                                                  4
Case: 2:19-cv-04885-MHW-CMV Doc #: 16 Filed: 06/11/20 Page: 5 of 18 PAGEID #: 1224




 national economy for an individual with Plaintiff’s age, education work experience, and RFC.

 (Id. at 711–12.) Examples include Office Helper, Greeter, and Inspector. (Id. at 711.) The ALJ

 further found that Plaintiff is capable of making a successful adjustment to such employment.

 (Id. at 712.) The ALJ therefore concluded that Plaintiff was not disabled under the Social

 Security Act. (Id.)

        Plaintiff now argues that the ALJ committed reversible error by: (1) improperly

 classifying Plaintiff’s past relevant work; (2) assessing an RFC that is not supported by

 substantial evidence; and (3) failing to properly evaluate whether Plaintiff met or equaled Listing

 11.07. (Pl.’s Statement of Errors, ECF No. 13.) The undersigned will limit discussion of the

 evidence to those portions directly relevant to Plaintiff’s contentions of error.

                         III.    RELEVANT EVIDENCE OF RECORD

    A. Medical Records

        Available evidence includes medical records documenting Plaintiff’s care dating back to

 January 2014. Those records reflect that Plaintiff was born with cerebral palsy, which has

 resulted in the chronic contracture of his right arm and hand. (See, e.g., R. at 472–75.) The

 records further document that Plaintiff has received regular treatment for pain in either his low

 back and legs, knees, or left shoulder since January 2014. Plaintiff’s treatment has included

 nerve block injections in his shoulder (Id. at 497–537), SI joint injections (Id. at 420–71), nerve

 ablation for lower back pain (Id. at 946–59), physical therapy (Id. at 381–84, 1086-87), and

 shoulder surgery (Id. at 975–76). Imaging taken throughout that time shows mild degenerative

 disc disease involving Plaintiff’s lower thoracic spine and upper lumbar spine and mild facet

 joint osteoarthrosis at the lower lumbar spine (Id. at 346–47) along with mild bilateral neural

 foraminal narrowing and mild endplate degenerative edema (Id. at 1029–30).



                                                   5
Case: 2:19-cv-04885-MHW-CMV Doc #: 16 Filed: 06/11/20 Page: 6 of 18 PAGEID #: 1225




         Plaintiff underwent surgery in September 2017 to address a muscle tear and impingement

 syndrome in his left shoulder. (See id. at 972–74.) Immediately afterwards, Plaintiff

 experienced limited strength and range of motion in that shoulder. (See, e.g., id. at 1050.)

 Although some records reflect that range of motion improved with post-operative therapy (Id. at

 1054–56, 1061), other progress notes show that Plaintiff continued to exhibit a reduced range of

 motion in his left shoulder through 2018 (See e.g., id. at 1004, 1005, 1007, 1009, 1011, 1013,

 1015). In addition, Plaintiff was occasionally noted as having mild to moderate difficulty

 transitioning from sitting to standing and/or exhibiting an antalgic gait.4 (See id. at 474, 496,

 539, 544, 1080, 1072–78.) With these exceptions, Plaintiff’s various healthcare providers

 consistently recorded largely normal physical exam results, with adequate strength and muscle

 tone in all extremities. (See, e.g., id. at 368–69, 370–74, 377–80, 407–13, 418–19, 661–63,

 1004, 1005, 1007, 1009, 1011, 1013, 1015.)

     B. State Agency Medical Consultants

         State agency medical consultant Abraham Mikalov, M.D. reviewed Plaintiff’s claim file

 at the initial level. (Id. at 161.) On August 8, 2014, Dr. Mikalov opined that Plaintiff could:

 lift/carry 20 pounds occasionally and ten pounds frequently; stand, walk, or sit for six hours in an

 eight-hour workday; occasionally climb ramps or stairs; occasionally stoop; and never climb

 ladders, ropes, or scaffolds. (Id. at 157–59.) Dr. Mikalov further opined that Plaintiff was

 limited in his ability to push, pull, or reach overhead with his right upper extremity, and should

 avoid all exposure to workplace hazards including unprotected heights. (Id.) State agency

 medical consultant Esberdado Villanueva, M.D. reviewed Plaintiff’s claim file on



 4
  As the ALJ noted in the administrative decision, several treatment records that state Plaintiff
 exhibited an antalgic gait also state that Plaintiff exhibited a normal gait. (See, e.g., id. at 493,
 496, 539, 941, 944.) Several others, however, did not reflect such inconsistency.
                                                    6
Case: 2:19-cv-04885-MHW-CMV Doc #: 16 Filed: 06/11/20 Page: 7 of 18 PAGEID #: 1226




 reconsideration. (Id. at 173–82.) On December 9, 2014, Dr. Villanueva affirmed Dr. Mikalov’s

 opinion in its entirety. (Id.)

     C. Plaintiff’s Hearing Testimony

         Plaintiff testified before the ALJ at the December 1, 2016 hearing (Id. at 126–41) and

 again at the June 4, 2019 hearing (Id. at 729–34). Over the course of his testimony, Plaintiff

 described his last position of employment, his medical condition, and the changes in his medical

 condition in the time between the 2016 and 2019 hearings.

         Plaintiff testified that he previously worked for Exel, a shipping and logistics company.

 (Id. at 139). In that role, Plaintiff sat a desk and used a computer to print order records, at which

 point Plaintiff would collate and staple those records. (Id. at 129.) Other staff members would

 then collect the records from Plaintiff to ensure warehouse fulfillment. (Id.) Plaintiff was able to

 perform the job without using his right arm and hand. (Id. at 133, 728.) On occasion, Plaintiff

 walked across the warehouse to retrieve a box of paper to stock his desktop printer. (Id. at 130,

 730.) Each box weighed approximately 58 pounds. (Id. at 140.) The ALJ inquired as to how

 Plaintiff accomplished this task, in light of the fact that Plaintiff’s cerebral palsy severely limited

 the use of his right arm. (Id.) Plaintiff responded: “Usually I would go and tip [the box of paper]

 on one, like, tip it a little bit, rest it against my leg and then try to grab it with my left arm and

 then bring it up to my shoulder.” (Id.) In other words, he would “tilt [the box], and then . . . curl

 it up on[to his] shoulder.” (Id. at 729.) Plaintiff further testified that he stopped working at Exel

 due to a business closure. (Id. at 130.) As to prospects for future employment, Plaintiff testified

 that he believed he was unable to obtain other employment because he is unable to sit or stand

 for long periods of time without experiencing pain. (Id. at 133–34, 732–33.)

         Plaintiff also provided testimony about his medical impairments. Plaintiff testified that

 he was born with cerebral palsy, which disabled his right arm and hand. (See id. at 134–35.)
                                                     7
Case: 2:19-cv-04885-MHW-CMV Doc #: 16 Filed: 06/11/20 Page: 8 of 18 PAGEID #: 1227




 Plaintiff further testified that the chronic pain in his back, hips, legs, and knees prevent him from

 sitting or standing for long periods of time. (See id. at 133, 732.) He reported needing to lie

 down or rest in a recliner after 20 or 30 minutes of activity. (Id. at 732.) Although Plaintiff

 testified that he is able to assist with lawn mowing and laundry, he noted that he does so at his

 own pace and with regular breaks. (Id. at 137, 735–36.) Plaintiff reported minimal changes in

 his abilities and limitations between the 2016 and 2019 hearings, despite continued treatment for

 pain in his left shoulder, back, and knees. (Id. at 732 (“Well as far as my day to day stuff,

 nothing’s really changed. The amount of pain that I get doing certain activities has increased.

 But I still have the limitations of time like as far as standing usually more than 20, 30 minutes I

 have a hard time with, and my right leg tends to flare up with more pain than before.”). See also

 id. at 733–39.) Among those minimal changes, Plaintiff noted that he perceived decreased

 strength in his left shoulder following a September 2017 surgery. (Id. at 734.) He further noted

 that he could no longer use his right arm for support, on account of muscle spasms. (Id. at 735.)

     D. Vocational Expert’s Hearing Testimony

        The VE also provided testimony before the ALJ at the 2019 hearing.5 (Id. at 742–51.)

 As to Plaintiff’s prior role at Exel, the VE testified that the work was performed at a range of

 “sedentary to heavy” because he sat at a desk for a majority of the time, but was occasionally

 required to lift 58 pounds. (Id. at 742.) In addition, the VE testified that Plaintiff performed the

 work at a semi-skilled level. (Id.) The ALJ posed a hypothetical to the VE, which encompassed

 the limitations ultimately assessed as Plaintiff’s RFC, and asked whether such as individual

 would be able to perform Plaintiff’s prior position at Exel, as Plaintiff performed it. (Id. at 743–


 5
   The VE’s testimony differs in some ways from the expert vocational testimony given at the
 2016 hearing. However, because the VE’s testimony alone was used to develop and support the
 RFC in the administrative decision now before the Court, the 2016 vocation testimony is not
 relevant to the instant inquiry.
                                                   8
Case: 2:19-cv-04885-MHW-CMV Doc #: 16 Filed: 06/11/20 Page: 9 of 18 PAGEID #: 1228




 44.) The VE testified that such an individual would be able to perform Plaintiff’s prior position

 at Exel as he performed it. (Id. at 744.) The ALJ then asked whether other jobs might be

 available to such a hypothetical individual. (Id.) The VE responded in the affirmative and

 identified the following possible positions: Office Helper (light, unskilled, with 75,000 jobs

 available nationally); Greeter (light, unskilled, with 45,000 jobs available nationally); and

 Inspector (light, unskilled, with 45,000 jobs available nationally). (Id. at 744–45.) The VE

 clarified that her testimony reflected a reduction in the total number of jobs available under these

 three titles to accommodate the ALJ’s limitation of “no handling, fingering, [or] feeling using the

 right hand alone, just using it as an assist for lifting and carrying.” (Id. at 744.)

                                 IV.     STANDARD OF REVIEW

         When reviewing a case under the Social Security Act, the Court “must affirm the

 Commissioner’s decision if it ‘is supported by substantial evidence and was made pursuant to

 proper legal standards.’” Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647, 651 (6th Cir. 2009)

 (quoting Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007)); see also 42 U.S.C.

 § 405(g) (“The findings of the Commissioner of Social Security as to any fact, if supported by

 substantial evidence, shall be conclusive . . . .”). Under this standard, “substantial evidence is

 defined as ‘more than a scintilla of evidence but less than a preponderance; it is such relevant

 evidence as a reasonable mind might accept as adequate to support a conclusion.’” Rogers, 486

 F.3d at 241 (quoting Cutlip v. Sec’y of Health & Hum. Servs., 25 F.3d 284, 286 (6th Cir. 1994)).

         Although the substantial evidence standard is deferential, it is not trivial. The Court must

 “take into account whatever in the record fairly detracts from [the] weight” of the

 Commissioner’s decision. TNS, Inc. v. NLRB, 296 F.3d 384, 395 (6th Cir. 2002) (quoting

 Universal Camera Corp. v. NLRB, 340 U.S. 474, 487 (1951)). Nevertheless, “if substantial

 evidence supports the ALJ’s decision, this Court defers to that finding ‘even if there is
                                                    9
Case: 2:19-cv-04885-MHW-CMV Doc #: 16 Filed: 06/11/20 Page: 10 of 18 PAGEID #: 1229




 substantial evidence in the record that would have supported an opposite conclusion.’” Blakley

 v. Comm’r of Soc. Sec., 581 F.3d 399, 406 (quoting Key v. Callahan, 109 F.3d 270, 273 (6th Cir.

 1997)).

           Finally, even if the ALJ’s decision meets the substantial evidence standard, “a decision of

 the Commissioner will not be upheld where the [Social Security Administration] fails to follow

 its own regulations and where that error prejudices a claimant on the merits or deprives the

 claimant of a substantial right.” Bowen v. Comm’r of Soc. Sec., 478 F.3d 742, 746 (6th Cir.

 2007).

                                           V.      ANALYSIS

           As previously noted, Plaintiff advances three contentions of error: (1) that the ALJ

 improperly classified Plaintiff’s prior work and erred in finding that he could perform such prior

 work; (2) that the RFC assessed by the ALJ is unsupported by substantial evidence; and (3) that

 the ALJ failed to properly evaluate whether Plaintiff met or equaled Listing 11.07. For the

 reasons discussed below, the undersigned finds that each contention lacks merit.

 A.        Plaintiff failed to develop the argument that the ALJ improperly classified
           Plaintiff’s past relevant work.

           Plaintiff first asserts in his Statement of Errors that the ALJ committed reversible error by

 ‘improperly reclassifying’ Plaintiff’s past relevant work. (Pl.’s Statement of Errors at 6, ECF

 No. 13.) However, Plaintiff fails to further develop this argument.

           Step four of the sequential evaluation process requires a classification of the claimant’s

 past relevant work, and determination of whether he or she can perform such work as actually

 performed or as generally performed. See 20 C.F.R. §§ 404.1560(b), 416.960(b); S.S.R. 82-61,

 1982 WL 31387, at *2. Here, the ALJ determined, based on the VE’s testimony, that Plaintiff’s

 past relevant work was that of “[o]ffice clerk . . ., generally performed at Specific Vocational


                                                    10
Case: 2:19-cv-04885-MHW-CMV Doc #: 16 Filed: 06/11/20 Page: 11 of 18 PAGEID #: 1230




 Preparation (SVP) 2, actually performed at SVP 3; generally performed at light, actually

 performed at sedentary, with rare lifting up to medium-to-heavy level.” (R. at 710.)

        Plaintiff’s contention that the ALJ misclassified his past relevant work is clearly stated in

 the heading of the Statement of Errors’ section titled “Issue I.” (Pl.’s Statement of Errors at 6,

 ECF No. 13.) However, the substance of that section relates almost exclusively to Plaintiff’s

 issues with the ALJ’s formulation of the RFC. (Id. at 6–10. See also, infra, at V.B.) It is

 unclear to the undersigned whether Plaintiff argues that his past relevant work was not as an

 office clerk, was not generally performed as described, was not actually performed as described,

 or otherwise. As a result, Plaintiff’s contention necessarily fails. McPherson v. Kelsey, 125 F.3d

 989, 995-96 (6th Cir. 1997) (“[I]ssues adverted to in a perfunctory manner, unaccompanied by

 some effort at developed argumentation, are deemed waived. It is not sufficient for a party to

 mention a possible argument in the most skeletal way, leaving the court to . . . put flesh on its

 bones.”) (internal quotation marks and citations omitted). It is therefore RECOMMENDED

 that Plaintiff’s first contention of error be OVERRULED.

 B.     The RFC assessed by the ALJ is supported by substantial evidence.

        The second issue Plaintiff raises in his Statement of Errors (as interpreted by the

 undersigned) is that the ALJ’s determination of his RFC is not supported by substantial evidence.

 (Pl.’s Statement of Errors at 7, ECF No. 13.) The undersigned disagrees.

        A plaintiff’s RFC “is defined as the most a [plaintiff] can still do despite the physical and

 mental limitations resulting from her impairments.” Poe v. Comm’r of Soc. Sec., 342 F. App’x

 149, 155 (6th Cir. 2009); see also 20 C.F.R. §§ 404.1545(a), 416.945(a). The RFC

 determination is an issue reserved to the Commissioner. 20 C.F.R. §§ 404.1527(e), 416.927(e).

 Nevertheless, substantial evidence must support the Commissioner’s RFC finding. Berry v.

 Astrue, No. 1:09-cv-000411, 2010 WL 3730983, at *8 (S.D. Ohio June 18, 2010). Further, an
                                                  11
Case: 2:19-cv-04885-MHW-CMV Doc #: 16 Filed: 06/11/20 Page: 12 of 18 PAGEID #: 1231




 ALJ is required to explain how the evidence supports the limitations that she sets forth in the

 claimant’s RFC:

        The RFC assessment must include a narrative discussion describing how the
        evidence supports each conclusion, citing specific medical facts (e.g., laboratory
        findings) and nonmedical evidence (e.g., daily activities, observations). In
        assessing RFC, the adjudicator must discuss the individual’s ability to perform
        sustained work activities in an ordinary work setting on a regular and continuing
        basis (i.e., 8 hours a day, for 5 days a week, or an equivalent work schedule), and
        describe the maximum amount of each work-related activity the individual can
        perform based on the evidence available in the case record. The adjudicator must
        also explain how any material inconsistencies or ambiguities in the evidence in the
        case record were considered and resolved.

 S.S.R. 96–8p, 1996 WL 374184, at *6–7 (internal footnote omitted).

        As previously noted, the ALJ assessed Plaintiff’s RFC as follows:

        After careful consideration of the entire record, I find that the claimant has the
        residual functional capacity to perform light work as defined in 20 C.F.R.
        404.1567(b) and 416.967(b) except he can life and/or carry twenty pounds
        occasionally, ten pounds frequently, and can lift a box of copy paper up to sixty
        pounds up to twice per week, using primarily the left arm with the right as support;
        he cannot handle, finger, or feel with the right hand alone; he can occasionally push
        and pull with the right upper extremity, reach overhead with the bilateral upper
        extremities, climb ramps and stairs, stoop, and balance; he can frequently kneel and
        crouch; and he can never crawl, climb ladders, ropes, or scaffolds, or work at
        unprotected heights.

 (R. at 700–01) (footnote omitted). The ALJ considered the evidence of record in assessing

 Plaintiff’s RFC and ultimately concluded that Plaintiff is not as limited as he claims. (Id. at 702–

 03.) The ALJ then offered a detailed and thorough explanation of how the evidence applies to

 the limitations assessed in—and guided the formulation of—the RFC. That explanation includes

 the following:

        [D]ue to the combination of obesity, degenerative disc disease, and degenerative
        joint disease with sporadic clinical findings of limited range of motion and
        tenderness, I find that the claimant is limited to light work with the postural and
        environmental limitations detailed above in the residual functional capacity.
        However, due to the generally mild to moderate medical imaging for the claimant’s
        back and knee, I find that the evidence does not support greater limitations. His
        latest spinal MRI showed some disc bulges, but no significant central canal stenosis

                                                 12
Case: 2:19-cv-04885-MHW-CMV Doc #: 16 Filed: 06/11/20 Page: 13 of 18 PAGEID #: 1232




       with only mild neuroforaminal narrowing, and no specific findings of any
       compression of the cord or any nerve root. Furthermore, as discussed above, the
       clinical examinations usually showed normal motor and sensory functioning,
       including full strength or, at worst, only mild weakness. Moreover, the claimant
       reported relief with treatment.

       The claimant’s cerebral palsy with contracture of the right hand and arm also
       contributes in limiting the claimant to light work with significant postural
       limitations. The claimant’s right upper extremity impairment further limits use of
       the right arm for support in lifting only with no independent fingering or handling
       of the right hand. However, as discussed above, the claimant successfully worked
       with this impairment at SGA levels for many years, and he testified that he lifted
       up to 58-60 pounds performing this work and successfully used a computer.

       The claimant developed a new pain in his left shoulder in 2017. An MRI showed
       a labral tear. However, he was able to respond positively to an arthroscopic surgery
       with subacromial decompression. He also had improvement with physical therapy.
       Later visits with pain management consistently showed he had full strength in his
       extremities. However, his new left shoulder impairment does justify additional
       limitations with overhead reaching in the left arm as well.

       ...

       As for the opinion evidence, I have considered the opinions of the State agency
       consultants Dr. Abraham Mikalov and Dr. Esberdado Villanueva and I give their
       opinions partial weight. They found the claimant could do light work with
       occasional pushing and pulling with the right upper extremity. They found the
       claimant could frequently balance, kneel, crouch, and crawl. They found the
       claimant could occasionally stoop and climb ramps and stairs. They found the
       claimant could never climb ladders, ropes, or scaffolds. They found the claimant
       could occasionally reach overhead with the right upper extremity. They found the
       claimant should avoid all exposure to hazards, such as unprotected heights. I have
       adopted the postural and environmental limitations. However, these consultants
       failed to take into account how his permanent right hand contracture would limit
       handling and fingering. Reducing pushing and pulling and overhead reach were
       also appropriate based on the right upper extremity contracture. However, with his
       new impairment involving the left shoulder, limitations to overhead reaching now
       extend to both upper extremities. I have also added that he was able to lift a box of
       copy paper a couple of times a week. Per his testimony, he could do that at his past
       job even without using the right hand. I find that the current evidence of additional
       medically determinable impairments and symptoms does not support any reduction
       in this functionality. I reduced crawling to none, which I find better accounts for
       the right hand contracture, as it would be hard to bear weight on that hand as the
       palm is not flat. Thus, these opinions are given partial weight.




                                                13
Case: 2:19-cv-04885-MHW-CMV Doc #: 16 Filed: 06/11/20 Page: 14 of 18 PAGEID #: 1233




 (Id. at 707–08) (citations to the record omitted). The undersigned finds no error in the ALJ’s

 assessment of Plaintiff’s RFC; the above-quoted explanation, and the evidence of record cited

 therein, provide substantial evidence for the RFC.

        Plaintiff advances a number of arguments in support of his contention that the ALJ erred

 by including the ability to lift a box of paper weighing up to 60 pounds twice weekly in the RFC.

 None are availing.

        First, Plaintiff argues that the RFC assessed by the ALJ is flawed because it is “internally

 inconsistent,” based on the Social Security Administration’s exertional level definitions. (Pl.’s

 Statement of Errors at 7, ECF No. 13.) Specifically, Plaintiff takes issue with the ALJ’s initial

 reference to “light work” and subsequent allowance for lifting up to 60 pounds twice weekly.

 (Id.) Plaintiff cites Social Security Ruling 96-8p in support, which requires an ALJ, inter alia, to

 “explain how any material inconsistencies or ambiguities in the evidence in the case record were

 considered and resolved.” S.S.R. 96-8p, 1996 WL 374184 at *7. This reference in entirely

 inapposite. By its express terms, this portion of S.S.R. 96-8p applies to inconsistencies in the

 evidence; it does not, as Plaintiff suggests, limit the ALJ’s ability to articulate an RFC that

 deviates from the exertional level definitions provided in the regulations. Here, the ALJ was

 wholly within her rights to do so based on her evaluation and consideration of the evidence. See

 20 C.F.R. §§ 404.1546(c), 416.946(c).

        Plaintiff also challenges the ALJ’s reasoning leading to her conclusion that Plaintiff could

 lift a box of paper weighing up to 60 pounds twice weekly. (Pl.’s Statement of Errors at 9–10.)

 In Plaintiff’s view, “[t]he ALJ’s logic here is that because [Plaintiff] had the capacity to do

 something in the past that he can surely engage in that same activity currently.” (Id. at 9.) The

 Commissioner counters that the ALJ reasonably included this ability in Plaintiff’s RFC, because



                                                  14
Case: 2:19-cv-04885-MHW-CMV Doc #: 16 Filed: 06/11/20 Page: 15 of 18 PAGEID #: 1234




 Plaintiff testified that he: has lived with cerebral palsy since childhood; lifted 58-pound boxes

 twice weekly during his employment with Exel; left his employment with Exel due to a business

 closure; alleges no worsening of his cerebral palsy since he left Exel; and, could not return to

 such a position due to an inability to sit (rather than an inability to lift). (Comm’r’s Mem. in

 Opp’n at 7–8, ECF No. 15.) The undersigned agrees with the Commissioner and, as a result,

 finds Plaintiff’s argument unpersuasive.

        In sum, the undersigned finds that the ALJ’s decision to include Plaintiff’s ability to lift

 up to 60 pounds twice weekly was within the permissible “zone of choice,” and the assessed

 RFC is supported by substantial evidence. Mullen, 800 F.2d at 545. It is therefore

 RECOMMENDED that Plaintiff’s second contention of error be OVERRULED.

 C.     The ALJ properly determined that Plaintiff does not meet or equal Listing 11.07(A).

        Plaintiff’s third and final contention of error is that the ALJ erred in assessing whether

 Plaintiff meets or equals Listing 11.07(A). (Pl.’s Statement of Errors at 10, ECF No. 13.) At

 step three of the sequential evaluation process, a claimant has the burden of proving that he

 meets or equals all of the criteria of a listed impairment. Malone v. Comm’r of Soc. Sec., 507 F.

 App’x 470, 472 (6th Cir. 2012); Her v. Comm’r of Soc. Sec., 203 F.3d 388, 391 (6th Cir. 1999)

 (clarifying that the burden of proving disability remains with the Social Security claimant at

 steps one through four and does not shift to the Commissioner until step five). In determining

 whether a claimant satisfies the requirements of a listed impairment, the ALJ must “actually

 evaluate the evidence, compare it to [the relevant section of] the Listing, and give an explained

 conclusion, in order to facilitate meaningful judicial review.” Reynolds v. Comm’r of Soc. Sec.,

 424 F. App’x 411, 415–16 (6th Cir. 2011).




                                                  15
Case: 2:19-cv-04885-MHW-CMV Doc #: 16 Filed: 06/11/20 Page: 16 of 18 PAGEID #: 1235




        Here, the ALJ determined that Plaintiff does not meet or equal Listing 11.07. (R. at 700.)

 The Listing provides that a claimant must show cerebral palsy characterized by one of the

 following:

              A. Disorganization of motor function in two extremities, resulting in an
                 extreme limitation in the ability to stand up from a seating position, balance
                 while standing or walking, or use the upper extremities; or

              B. Marked limitation in physical functioning and in one of the following:

                     1. Understanding, remembering, or applying information; or

                     2. Interacting with others; or

                     3. Concentrating, persisting, or maintaining pace; or

                     4. Adapting or managing oneself; or

              C. Significant interference in communication due to speech, hearing, or visual
                 deficit.

 20 C.F.R. Pt. 404, Subpt. P, App’x 1, § 11.07. The ALJ explained her reasoning as follows:

        I also considered listing 11.07 (cerebral palsy) in assessing the claimant’s
        impairments. However, the evidence does not show disorganization of motor
        function in two extremities; rather, the claimant only suffers substantial deficits in
        one extremity, the right arm. Additionally, the evidence does not show marked
        limitation in physical functioning or mental functioning, as defined in 11.00(G).
        Finally, there is no evidence of significant interference in communication due to
        speech, hearing, or visual deficit, nor has the claimant alleged such difficulties.
        Therefore, the claimant’s impairments do not meet or medically equal the severity
        of listing 11.07.

 (R. at 700.) The undersigned finds no error in the ALJ’s analysis.

        Plaintiff first argues that the ALJ erred because she “did little more than recite the

 requirements and conclude that the evidence did not demonstrate that those requirements were

 met.” (Pl.’s Statement of Errors at 10, ECF No. 13.) Despite the fact that the undersigned

 disagrees with Plaintiff’s characterization of the ALJ’s analysis, the Sixth Circuit has made clear

 that there is no “heightened articulation standard” at step three when the ALJ’s conclusion is

 supported by substantial evidence. Bledsoe v. Barnhart, 165 F. App’x 408, 411 (6th Cir. 2006).
                                                   16
Case: 2:19-cv-04885-MHW-CMV Doc #: 16 Filed: 06/11/20 Page: 17 of 18 PAGEID #: 1236




        Plaintiff further contends that “the record contains evidence documenting the existence of

 disorganization of motor functions in two extremities that have resulted in an extreme limitation

 in [Plaintiff’s] ability to stand up from a seated position, balance while standing or walking, or

 using his upper extremities.”6 (Pl.’s Statement of Errors at 11–12, ECF No. 13.) As support,

 Plaintiff references medical treatment records in which Plaintiff was noted as having difficulty

 transitioning from a seated position to standing, or an antalgic gait. (Id.) However, Plaintiff

 neither points to, nor introduces, any evidence undermining the ALJ’s conclusion that his

 cerebral palsy is characterized by disorganization of motor function in only one extremity, as

 opposed to the two required to satisfy the first element of Listing 11.07(A). See Malone, 507 F.

 App’x at 472 (quoting Sullivan v. Zebley, 493 U.S. 521, 530 (1990)) (“For a claimant to show

 that his impairment matches a listing, it must meet all of the specified medical criteria. An

 impairment that manifests only some of those criteria, no matter how severely, does not

 qualify.”) (emphasis in original). As a result, Plaintiff’s argument fails. It is

 RECOMMENDED that Plaintiff’s third contention of error be OVERRULED.

                                       VI.     DISPOSITION

        In sum, from a review of the record as a whole, the undersigned concludes that

 substantial evidence supports the ALJ’s decision denying benefits. For the foregoing reasons, it

 is RECOMMENDED that the Court OVERRULE Plaintiff’s Statement of Errors and

 AFFIRM the Commissioner of Social Security’s decision.




 6
  Although Plaintiff identifies the criteria for Listings 11.07(B) and 11.07(C) in his Statement of
 Errors, he does not offer any substantive argument that the ALJ erred in her evaluation of those
 sub-Listings.
                                                   17
Case: 2:19-cv-04885-MHW-CMV Doc #: 16 Filed: 06/11/20 Page: 18 of 18 PAGEID #: 1237




                             VII.    PROCEDURE ON OBJECTIONS

        If any party objects to this Report and Recommendation, that party may, within fourteen

 (14) days of the date of this Report, file and serve on all parties written objections to those specific

 proposed findings or recommendations to which objection is made, together with supporting

 authority for the objection(s). A Judge of this Court shall make a de novo determination of those

 portions of the Report or specified proposed findings or recommendations to which objection is

 made. Upon proper objections, a Judge of this Court may accept, reject, or modify, in whole or in

 part, the findings or recommendations made herein, may receive further evidence or may recommit

 this matter to the Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1).

        The parties are specifically advised that failure to object to the Report and

 Recommendation will result in a waiver of the right to have the District Judge review the Report

 and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

 the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).


                                                        /s/ Chelsey M. Vascura
                                                        CHELSEY M. VASCURA
                                                        UNITED STATES MAGISTRATE JUDGE




                                                   18
